Title: To James Madison from Mathew Carey, 1 August 1812
From: Carey, Mathew
To: Madison, James


Sir,
Philadelphia, August 1. 1812
I have had considerable hesitation about a second trespass upon your time & attention. And nothing but the extreme delicacy & difficulty of the existing state of affairs wd. have induced me.
The press, one of the greatest blessings of mankind, when properly conducted, has for four or five years been the greatest curse & scourge of this Country, particularly of the New England section of it. The American press is incomparably more profligate & abandoned than that of England. Many of Our printers have abandoned all sense of honour, shame, or decency. There is no falsehood too base for them to assert—& such is the awful delusion of the public mind, that the detection of twenty gross & abominable lies, does not prevent credulity from opening wide her ears, for the twenty first.
It is easy to point out an evil—&, in many cases, not very difficult to point out remedies. But it is very frequently extremely difficult to apply those remedies. And I must confess that the present case is to my mind nearly a hopeless one.
The mass of the federalists are as good citizens as ever existed. They are however made tools of by men who have the very worst views. They have been led on step by step, through fraud and misrepresentation, till they have arrived at the verge of civil war, the most horrible of all calamities that ever scourged the human race.
A man of powerful talents, ardent zeal, & pure patriotism, might prevent the catastrophe that now threatens us. A luminous detail of the views & conduct of the leaders of the federal party, from their application to congress respecting the British restrictions on the Colonial Trade, till the present time, could not fail to convert many of the honest men of the one party, & to confirm the wavering of the other—that is, provided it could be forced into circulation. So far as respects the latter object, there wd. be no difficulty. But in the prostrate situation of the press, there wd. be difficulty to procure access to the other side.
In the Weekly Register of last Saturday (25th. July), there is an admirable essay on this subject—but it is too concise. I send by this day’s mail, a pamphlet, of which I cannot say “materiam superabat opus”; for the materials are excellent—but the execution very clumsy. In the hands of a man of talents, this wd. be of infinite service. With respect & esteem, Your obt. hble servt
Mathew Carey
P S. I wish this, like my former letter, destroyed.
